IN THE COURT OF APPEALS OF NORTH CAROLINA

                                                 2022-NCCOA-784

                                                   No. COA22-137

                                              Filed 6 December 2022

     Stokes County, No. 21 JA 11

     IN THE MATTER OF: G.W.




           Appeal by Respondent from an order entered 16 November 2021 by Judge

     Thomas B. Langan in Stokes County District Court. Heard in the Court of Appeals

     21 September 2022.


           Sean P. Vitrano, for the Respondent-Appellant.

           Leslie Rawls, for Stokes County Department of Social Services, the Petitioner-
           Appellee.

           GAL Appellate Attorney James N. Freeman, Jr., for the Guardian ad Litem.


           WOOD, Judge.


¶1         Respondent-Mother (“Mother”) appeals from an order filed on 16 November

     2021 adjudicating her child “Grace”1 as neglected. Because we hold there is sufficient

     evidence to support the trial court’s findings of fact, which in turn support the trial

     court’s conclusion of there being a substantial risk of future neglect for Grace, we


           1   We use pseudonyms to protect the child’s identity and for ease of reading.
                                                      IN RE G.W.

                                                   2022-NCCOA-784

                                                  Opinion of the Court



     affirm the adjudication order of the trial court.

                             I.     Factual and Procedural Background

¶2         Mother and Father2 are the parents of three daughters: “Anita,” “Hayley,”3 and

     Grace. On 18 December 2018, Surry County Department of Social Services (“Surry

     County DSS”) opened an investigation into allegations of neglect due to improper

     care. The parents were alleged to have given Hayley improper foods, to have dipped

     the baby’s pacifier in Benadryl, refused to take parenting classes, and to be

     improperly feeding the baby, who was not gaining weight properly.

¶3         On 3 July 2020, DSS opened an investigation after receiving a report that

     Mother and Father had accidentally spilled bleach in Anita’s eyes while cleaning near

     her crib. Their home was found to be cockroach-infested, having holes in the floors,

     and bags full of trash sitting in the home. On 6 July 2020, Mother and Father were

     charged with felony child abuse and agreed to have their children reside with a

     maternal great aunt.

¶4         Mother and Father moved to Stokes County and were contacted by a social

     worker from Stokes County DSS on 14 July 2020. On 11 August 2020, Surry County

     DSS learned of pending charges against the parents, including the charges of felony

     child abuse, misdemeanor possession of marijuana, and misdemeanor possession of



           2   Father is not a party to this appeal.
           3   We use pseudonyms to protect the children’s identities and for ease of reading.
                                          IN RE G.W.

                                        2022-NCCOA-784

                                       Opinion of the Court



     marijuana paraphernalia. On 21 August 2020, a social worker reviewing records

     from Surry County learned that Father had been diagnosed with PTSD and paranoid

     schizophrenia that was untreated, that he was reported to have stabbed someone

     because “the guy was going to try and kill him,” and that “he used to be in the Arian

     [sic] Brotherhood gang.”

¶5         The social worker also learned that Mother has a history of intellectual

     disability, bipolar disorder, intermittent explosive disorder, and borderline

     personality disorder. She was referred for a psychological assessment, and it was

     recommended a guardian be assigned to her. On this same day, Stokes County DSS

     filed petitions alleging that Graces’ sisters, Anita and Hayley, were abused and

     neglected, and the children were placed in the nonsecure custody of the Stokes

     County DSS. Anita was two years old; Hayley was five months old; and Grace had

     not yet been born at this time. On 23 September 2020, the parents entered into a

     family services case plan in relation to Anita and Hayley.

¶6         Grace was born on 21 January 2021, and, although Grace’s urine screen was

     negative, Mother tested positive for marijuana and oxycodone at her birth. Because

     the hospital is located in Forsyth County, Forsyth County DSS came to the hospital

     to investigate the report. When the social worker initiated contact, Mother

     immediately stated she would be leaving the hospital. Father “became irate” with

     hospital staff and the social worker such that security had to be called. The hospital
                                          IN RE G.W.

                                        2022-NCCOA-784

                                       Opinion of the Court



     refused to allow Grace to be discharged when Mother and Father attempted to leave

     with her. Stokes County DSS filed a petition alleging Grace was a neglected juvenile

     due to living in an environment injurious to her welfare. On this same day, Grace

     was removed from Mother and Father’s custody pursuant to a nonsecure custody

     order and placed in the custody of Stokes County DSS.

¶7         According to the petition, Stokes County DSS received a CPS report on the day

     Grace was born alleging that Mother and Father had not followed recommendations

     from their out of home family services case plan concerning their “parenting

     psychological[,] . . . ha[d] not completed parenting classes and [were] not involved in

     mental health services.” The petition also alleged that the parents changed their

     stories several times about what happened to their other children and that hospital

     staff reported the parents were “acting sketchy and paranoid, and [were] not wanting

     anyone in their room.” The petition further stated that the parents had a positive

     drug screen on 19 November 2020, for marijuana and that Mother had a positive

     screen for marijuana and opiates in December 2020.

¶8         On 9 February 2021, the trial court ordered that (1) Grace shall remain in the

     nonsecure custody of DSS; (2) the parents shall meet with Stokes County DSS worker,

     Ms. Wanda Pearman, to explore services for themselves; (3) Stokes County DSS shall

     conduct a home study of the relative identified by the parents for home and kinship

     suitability; and (4) “Parents shall address the tasks of the case plans in 20 JA 98 and
                                            IN RE G.W.

                                          2022-NCCOA-784

                                         Opinion of the Court



       99” for their other two children. The parents were allotted two hours per week of

       supervised visitation with Grace to take place with her sisters who were also in the

       custody of DSS. On this same day, the trial court appointed a Guardian ad litem on

       behalf of Mother “based on the previous order and the [8 October 2020] report from

       Dr. Bennett” of Carolina Piedmont Psychological Associates.         According to Dr.

       Bennett, Mother has “limitations to her cognitive capacity and that she would benefit

       from someone who could help her understand the legal proceedings” because she

       “does not understand the consequences of her decisions but she is easily influenced[.]”

¶9           On 25 February 2021, the trial court granted Stokes County DSS’ motion to

       amend their juvenile petition for Grace. The amended petition added the following

       allegation: on 26 January 2021, Grace’s umbilical cord tested positive for THC,

       oxycodone, noroxycodone, oxymorphone, and noroxymorphone. On this same day,

       Anita and Hayley were adjudicated neglected with the consent of Mother and Father.

       On 26 March 2021, Mother’s attorney filed a motion to strike, motion to dismiss,

       motion to set aside, and answer to the juvenile petition. The adjudication hearing set

       in April was continued until June and then August due to Father being homebound

       by a physician’s orders after a serious moped accident resulted in the amputation of

       his leg and left him wheelchair bound.

¶ 10          On 26 August 2021, the trial court conducted an adjudication and disposition

       hearing. The trial court adjudicated Grace to be a neglected juvenile due to living in
                                               IN RE G.W.

                                          2022-NCCOA-784

                                         Opinion of the Court



       an “injurious environment, condition of home, — filthy, holes in floor.” Additionally,

       the trial court found there was a substantial risk of future neglect and that her

       parents had failed to address the conditions which resulted in the removal of their

       two older children. The court determined that legal custody and physical custody of

       Grace should remain with Stokes County DSS.

¶ 11         In its disposition, the trial court ordered that (1) both Father and Mother

       obtain substance abuse assessments and comply with the recommended treatments;

       (2) Mother obtain a mental health assessment and comply with recommended

       treatment; (3) both parents attend individual counseling and Father specifically

       attend anger management courses; (4) parents comply with the provisions of their

       family services case plan entered on 23 September 2020 in relation to their two older

       children; (5) parents maintain a suitable residence, including making necessary

       repairs; (6) parents utilize YVEDDI transportation services; and (7) the parents

       comply with recommendations made by Dr. Bennett in their psychological

       assessments. The trial court further ordered that parents would continue to have

       visitations with their children on a weekly basis for a two-hour duration at DSS, until

       such time as “holes in floor [of home were] repaired.”

¶ 12         The formal adjudication judgment and dispositional order was filed on 16

       November 2021. Mother gave notice of appeal on 8 December 2021.

                                         II.     Analysis
                                             IN RE G.W.

                                           2022-NCCOA-784

                                          Opinion of the Court



¶ 13         Mother contends the trial court’s conclusion that Grace faced a substantial risk

       of future neglect was unsupported by clear and convincing evidence, and therefore, it

       was error to adjudicate her a neglected juvenile. She also contests several findings

       of fact and conclusions of law in the adjudication order. However, Mother does not

       challenge the disposition order.

¶ 14         The purpose of an adjudication hearing is to adjudicate “the existence or

       nonexistence of any of the conditions alleged in a petition.” N.C. Gen. Stat. § 7B-802

       (2021). Thus, post-petition evidence is admissible for consideration of the child’s best

       interest in the dispositional hearing, but generally not for an adjudication of neglect.

       In re A.B., 179 N.C. App. 605, 609, 635 S.E.2d 11, 15 (2006). In reviewing a non-jury

       adjudication of neglect, “the trial court’s findings of fact supported by clear and

       convincing competent evidence are deemed conclusive, even where some evidence

       supports contrary findings.” In re K.D., 178 N.C. App. 322, 327, 631 S.E.2d 150, 154

       (2006) (citation omitted). Additionally, uncontested findings of fact “are deemed to

       be supported by the evidence and are binding on appeal.” In re J.C.M.J.C., 268 N.C.

       App. 47, 51, 834 S.E.2d 670, 673-74 (2019) (citation omitted). This Court reviews the

       trial court’s conclusions of law to determine whether they are supported by the

       findings of fact. In re W.C.T., 280 N.C. App. 17, 2021-NCCOA-559, ¶ 27. The

       determination of whether a child is neglected is a legal conclusion that is reviewed de

       novo. In re K.L., 272 N.C. App. 30, 36, 845 S.E.2d 182, 189 (2020). “An appeal de
                                             IN RE G.W.

                                           2022-NCCOA-784

                                          Opinion of the Court



       novo is one ‘in which the appellate court uses the trial court’s record but reviews the

       evidence and law without deference to the trial court’s rulings.’ ” In re K.S., 380 N.C.

       60, 2022-NCSC-7, ¶ 8 (quoting Appeal De Novo, Black’s Law Dictionary (11th ed.

       2019)). “Under a de novo review, the court considers the matter anew and freely

       substitutes its own judgment for that of the trial court.” Id. (cleaned up).

¶ 15         A “neglected juvenile” is defined by statute as:

                    [a]ny juvenile less than 18 years of age . . . whose parent,
                    guardian, custodian, or caretaker . . . [c]reates or allows to
                    be created a living environment that is injurious to the
                    juvenile’s welfare . . . . In determining whether a juvenile
                    is a neglected juvenile, it is relevant whether that juvenile
                    lives in a home where another juvenile has died as a result
                    of suspected abuse or neglect or lives in a home where
                    another juvenile has been subjected to abuse or neglect by
                    an adult who regularly lives in the home.

       N.C. Gen. Stat. § 7B-101(15) (2021). “[I]n order for a court to find that the child

       resided in an injurious environment, evidence must show that the environment in

       which the child resided has resulted in harm to the child or a substantial risk of

       harm.” In re K.J.B., 248 N.C. App. 352, 354, 797 S.E.2d 516, 518 (2016) (citation

       omitted).

¶ 16         When “neglect cases involv[e] newborns, ‘the decision of the trial court must of

       necessity be predictive in nature, as the trial court must assess whether there is a

       substantial risk of future abuse or neglect of a child based on the historical facts of
                                              IN RE G.W.

                                           2022-NCCOA-784

                                          Opinion of the Court



       the case.’ ” In re J.A.M., 372 N.C. 1, 9, 822 S.E.2d 693, 698-99 (2019) (quoting In re

       McLean, 135 N.C. App. 387, 396, 521 S.E.2d 121, 127 (1999)). Otherwise,

                    [t]o hold that a newborn child must be physically placed in
                    the home where another child was abused or neglected
                    would subject the newborn to substantial risk, contrary to
                    the purposes of the statute. Thus, a newborn still
                    physically in residence in the hospital may properly be
                    determined to “live” in the home of his or her parents for
                    the purposes of considering under N.C. Gen. Stat. § 7B-
                    101(15) whether a substantial risk of impairment exists to
                    that child.

       In re A.B., 179 N.C. App. at 611, 635 S.E.2d at 16.

       A. Challenged Findings of Fact.

          1. Finding of Fact 5

¶ 17         Mother contends that several findings were unsupported by clear and

       convincing evidence. She objects to portions of finding of fact 5 which suggest that

       she and Father “were not complying with their case plans or Dr. Bennett’s

       recommendations” when the neglect petition was filed on 22 January 2021. Mother

       specifically contests the portion of finding of fact 5 which states: “Regarding their case

       plans for the older two children, the parents have not followed the terms of their

       parenting psychological[ ] [evaluations], they have not completed parenting classes,

       and they are not involved in mental health services.”

¶ 18         Mother argues this finding is unsupported because she and Father “were

       complying with several aspects of their case plans, and the record does not establish
                                            IN RE G.W.

                                          2022-NCCOA-784

                                         Opinion of the Court



       that parenting classes were offered to them before the petition was filed.”        We

       disagree.

¶ 19         According to the record before us, the trial court did not require either parent

       to enter into a new case plan for Grace, but rather it required only that the parents

       continue working on the case plans entered on 23 September 2020 for their two older

       children. While Mother and Father have complied with some aspects of their case

       plans, “compliance with a portion of [their] case plan does not preclude a finding of

       neglect.” In re N.B., 377 N.C. 349, 2021-NCSC-53, ¶ 20 (internal citation omitted).

¶ 20         Clear and convincing evidence supports the trial court’s findings that neither

       Mother nor Father had complied with the recommendations of the evaluating

       psychologist, Dr. Bennett. In regard to Mother, Dr. Bennett recommended she have:

       (1) a psychiatric consultation to review her diagnosis and treatment, which was

       scheduled for 6 October 2020, then rescheduled to 17 November 2020, with Mother

       ultimately not attending the appointment; (2) counseling to treat her depression and

       explore parenting behaviors that would allow her to safely care for her children, in

       which Mother attended one therapy session in September 2020, but did not schedule

       a follow up appointment; (3) random drug testing, which of four tests taken prior to

       the petition, Mother tested positive for cannabinoid and THC once on 19 November

       2020; and (4) Mother demonstrate stability in her life including having stable housing

       to support caring for her children, which the testimony of social workers revealed that
                                              IN RE G.W.

                                           2022-NCCOA-784

                                          Opinion of the Court



       holes were present in the home’s floors as early as 3 July 2020 and as recently as

       early August 2021.

¶ 21         In regard to Father, Dr. Bennett recommended: (1) a psychiatric evaluation to

       review and confirm his diagnoses and to evaluate for treatment options, which

       according to Father, he completed a week and a half before the August 2021

       adjudication hearing; (2) random drug testing which of the four drug screens taken

       prior to the petition, Father had tested positive for THC and cannabinoid at each;

       and, (3) counseling to offer Father an opportunity to explore alternative behaviors

       both in parenting and in dealing with others. Ample clear and convincing evidence

       demonstrates that neither parent substantially complied with Dr. Bennett’s

       recommendations or the mental health services requirements of their case plans.

       While record evidence supports Mother’s contention that she and Father completed

       parenting classes prior to the July 2021 adjudication hearing, the classes were

       completed after the filing of the petition.

¶ 22         Post-petition evidence is admissible for consideration of Grace’s best interest

       in the dispositional hearing, but not in the adjudication of neglect. In re A.B., 179

       N.C. App. at 609, 635 S.E.2d at 15. Notwithstanding Mother’s contentions otherwise,

       the record shows that “[a] referral for the Nurturing Parenting Program . . . was

       completed and sent to the Children’s Center of Northwest NC on September 23,

       2020.” Therefore, we conclude clear and convincing evidence in the record supports
                                                 IN RE G.W.

                                               2022-NCCOA-784

                                              Opinion of the Court



       the trial court’s finding of fact 5.

          2. Findings of Fact 29, 30, 32, 35, 36, 37, 38

¶ 23          Next, Mother objects to findings of fact 29, 30, 32, 35, 36, 37, and 38 because

       these findings describe events that occurred after the filing of the juvenile petition

       for neglect. Mother cites to this Court’s previous holding in In re V.B. that held “post-

       petition evidence generally is not admissible during an adjudicatory hearing for

       abuse, neglect or dependency.” 239 N.C. App. 340, 344, 768 S.E.2d 867, 869 (2015)

       (cleaned up). While Mother is correct that the purpose of an adjudicatory hearing is

       to determine only “the existence or nonexistence of any of the conditions alleged in a

       petition,” the general rule that post-petition evidence is not admissible during the

       adjudication hearing is “not absolute.” Id. at 344, 768 S.E.2d at 869-70. This court

       has previously determined that some post-petition evidence, like that which pertains

       to mental illness and paternity, does not constitute a “discrete event or one-time

       occurrence.” Id. at 344, 768 S.E.2d at 870. Instead, conditions such as these have

       been determined by this Court to be “fixed and ongoing circumstance[s]” so that post-

       petition evidence about them is allowed to be considered in a neglect adjudication. In

       re Q.M., 275 N.C. App. 34, 41, 852 S.E.2d 687, 693 (2020) (quoting In re V.B., 239

       N.C. App. at 344, 768 S.E.2d at 870). Likewise, the findings Mother challenges here

       relate in whole or in part to “ongoing circumstances” relevant to “the existence or

       nonexistence of conditions alleged in the adjudication petition.” In re V.B., 239 N.C.
                                                IN RE G.W.

                                              2022-NCCOA-784

                                             Opinion of the Court



       App. at 344, 768 S.E.2d at 869-70; N.C. Gen. Stat. § 7B-802.

¶ 24         In finding 29, the trial court found, “the parents struggle to care for their three

       children during visitation, and social workers have intervened to prevent child

       injury.” The implications of this finding are based upon post-petition evidence. Here,

       this finding relates to Mother and Father’s continuous difficulties in properly caring

       for their children — difficulties that existed even prior to Grace’s birth. Competent

       record evidence demonstrates that concerns regarding Mother and Father’s

       parenting abilities had been ongoing since December 2018 when Surry County DSS

       initiated an investigation alleging neglect of Grace’s older sisters.       Indeed, the

       petition filed by DSS contained allegations regarding the parents’ inability to care for

       Grace and this contested finding is relevant to the existence or nonexistence of

       conditions alleged in the petition.

¶ 25         Additionally, Mother contests finding of fact 30 which states, “Holes in the floor

       of the parents’ home are safety concerns for the children, including [Grace].” Mother

       also challenges a similar portion of finding of fact 32: “In addition, the injurious

       environment of the parents’ home, specifically holes in the floor, creates a safety

       hazard.” Again, these findings also present an ongoing circumstance of home safety

       and the ongoing risk to Grace’s safety. Clear and convincing evidence in the record

       demonstrates that there had been holes in the floor prior to Grace’s birth. According

       to the initial neglect petition for Grace, on 3 July 2020, a social worker “observed
                                              IN RE G.W.

                                            2022-NCCOA-784

                                          Opinion of the Court



       books scattered on the floor in various spots,” and asked Mother why the books were

       on the floor. In response, Mother lifted one of the books for the social worker “to see

       the holes at least a foot in length and 3-4 inches in width.” At that time, the social

       worker “observed 2-3 holes in the bedroom and bathroom [and] [Mother] stated

       [Grace’s older sibling] is walking some now and they try to keep her safe.” At the

       adjudication hearing, a social worker testified about the need for repairs to the

       parents’ home, citing that there were “holes in the floor as recently as last week.

       [Mother] . . . reported that she fell through the floor in the kitchen. So that is a

       concern.” Therefore, these findings of fact relating to the continuing risk to the child’s

       safety is admissible post-petition evidence.

¶ 26         Next, Mother challenges several findings of fact addressing her and Father’s

       progress on their case plans as post-petition evidence which, she argues, is generally

       not admissible during an adjudicatory hearing. The trial court addressed Mother’s

       and Father’s progress related to their mental health and parenting classes in findings

       of fact 35 and 36. Finding of fact 35 states, “Regarding [Father’s] case plan for his

       older two children he reports he will begin therapy with Monarch soon. He completed

       parenting classes 7/14/2021.” Regarding Mother’s case plan for her older children,

       finding of fact 36 states, “she has not completed a psychiatric evaluation, nor has she

       engaged in counseling. She completed parenting classes 7/14/2021.”

¶ 27         “[D]ue to the fact that mental illness is generally not a discrete event or one-
                                            IN RE G.W.

                                          2022-NCCOA-784

                                         Opinion of the Court



       time occurrence,” we find that Mother’s and Father’s failure to address their case plan

       goals concerning their mental health is relevant to the parents’ ability to care for

       Grace. In re V.B., 239 N.C. App. at 344, 768 S.E.2d at 870 (quoting In re A.S.R., 216

       N.C. App. 182, 716 S.E.2d 440, 2011 N.C. App. LEXIS 2166, at *11 (N.C. Ct. App.

       2011) (unpublished)). Thus, the post-petition evidence of both Father and Mother not

       yet having begun therapy or taken measures to address their mental health concerns

       at the time of the adjudication hearing was relevant to the existence or nonexistence

       of conditions alleged in the petition. Therefore, we conclude these portions of the

       findings of fact are supported by competent evidence and may be considered at the

       adjudicatory stage.

¶ 28         Although Father and Mother finished parenting classes in July 2021, the

       courses were not completed before the adjudication petition was filed, so these

       portions of the findings constitute post-petition evidence. Parenting classes qualify

       as a discrete occurrence that occurs over a designated period of time; therefore, this

       evidence is not admissible at adjudication. Consequently, we disregard these portions

       of findings 35 and 36.

¶ 29         Mother further contests findings of fact relating to her and Father’s substance

       abuse and drug screenings. Finding of fact 37 states, “[Father] tested positive for

       THC 9/23/2020, 10/12/2020, 11/19/2020, 11/28/2021 [sic], and 3/16/2021. He has not

       been tested since his accident [on] March 23, 2021. He asserts positive screens are
                                            IN RE G.W.

                                          2022-NCCOA-784

                                         Opinion of the Court



       due to his CBD use.” Finding of fact 38 states:

                    [Mother] tested negative 9/23/2020, 10/12/2020, 1/28/2021,
                    and 3/16/2021 on drug screens requested by DSS. She was
                    positive 11/19/2020 for THC, a DSS screen. Her screen at
                    [Grace’s] birth on 1/21/2021 was positive for marijuana and
                    opiates. She attributes the positive for THC to CBD use
                    and the positive for opiates to prescribed medications.

       Concerning Father’s positive drug screens, we note that four of his positive drug tests

       were conducted prior to the filing of the adjudication petition, and evidence thereof

       may be considered at the adjudicatory stage.         Likewise, Mother’s drug screens

       conducted prior to the petition, including Mother’s positive test for THC at Grace’s

       birth may also be considered at the adjudicatory stage of the neglect petition. As to

       Father’s and Mother’s post-petition drug screens, we liken these to the admissibility

       of a parent’s blood alcohol test at the adjudication stage. Powers v. Powers 130 N.C.

       App. 37, 46, 502 S.E.2d 398, 403-04 (1998). Like a blood alcohol test, a drug test is a

       discrete, one-time event as opposed to an ongoing condition. Therefore, the evidence

       of Mother’s and Father’s post-petition drug tests is admissible at disposition, but not

       at adjudication. Id.

          3. Findings of Fact 32 and 33

¶ 30         Finally, Mother challenges the trial court’s findings of fact 32 and 33 that

       Grace was at substantial risk of neglect. Mother argues that these contested findings

       of fact should be classified as conclusions of law because the determination that Grace
                                             IN RE G.W.

                                           2022-NCCOA-784

                                          Opinion of the Court



       was at risk of neglect requires the exercise of judgment. In re A.B., 179 N.C. App. at

       612, 635 S.E.2d at 16 (citing In re Helms, 127 N.C. App. 505, 510, 491 S.E.2d 672, 675

       (1997)). Finding of fact 32 states, “Considering the vulnerability of the young child,

       the cognitive limitations of the parents, and their history of rejecting medical and

       social services’ advice, there is a substantial risk of future neglect. In addition, the

       injurious environment of the parents’ home, specifically holes in the floor, creates a

       safety hazard.” Finding of fact 33 states, “The parents’ failure to address the terms

       of their case plans for their older two children, ages one and two, specifically mental

       health, creates a substantial risk of future neglect to [Grace].”

¶ 31         We agree with Mother that the above findings contain conclusions of law, but

       we hold that they should more properly be characterized as ultimate findings of fact

       since they are determinations of “mixed question[s] of law or fact.” In re C.A.H., 375

       N.C. 750, 757, 850 S.E.2d 921, 926 (2020) (citation omitted). Further, we hold that

       the supported findings of fact and evidence establish that Grace was at a substantial

       risk of future harm.

¶ 32         Here, clear and convincing evidence supports the finding that Mother and

       Father failed to comply with medical and social services’ advice and failed to comply

       with the terms of the case plans for their older two children such that a substantial

       risk of future neglect exists for Grace. Several unchallenged findings of facts support

       the trial court’s conclusion of neglect and risk of future neglect. For instance, finding
                                             IN RE G.W.

                                           2022-NCCOA-784

                                          Opinion of the Court



       of fact 9 states that on 22 January 2021, Mother “left the hospital against medical

       advice . . . . The child remained in the hospital without the parents.”

¶ 33         An unchallenged finding of fact states that Father

                    believes he is being targeted for his Nazi beliefs. In his
                    personality assessment, [Father] presented significant
                    levels of suspiciousness and paranoia. He has limited
                    insight and ignores medical guidance and experts. He does
                    not notice symptoms and hazards regarding children,
                    which should be noticed by a parent. He has put his
                    children at risk as a result, including placing a pot grinder
                    in his child’s crib to hide it from law enforcement, placing
                    a bleach bottle on his baby’s crib rail and spilling its
                    contents into her eyes, and being unaware of his twenty-
                    two[-]month old’s severe tooth decay, despite warnings
                    from medical professionals.

       Similarly, uncontested findings state, “[Mother’s] judgment is not sound, and she does

       not have the ability to protect her children. She fails to understand how her actions

       impact the health and safety of her children. She ignores medical guidance and does

       not notice the developmental delays of her older two children.”

¶ 34         With respect to the risk of future neglect, the trial court also made multiple

       uncontested findings regarding the parents’ inability to substantially comply with

       their case plans. For example, the court recognized Grace’s vulnerability relating to

       her parents’ drug use: “[M]other tested positive for marijuana and opiates at the

       child’s birth, 1/21/2021. She was prescribed opiates . . . . [Grace’s] umbilical cord was

       positive   for    marijuana,     oxycodone,      noroxycodone,    oxymorphone,      and
                                                IN RE G.W.

                                              2022-NCCOA-784

                                          Opinion of the Court



       noroxymorphone.” The uncontested finding also states Mother

                    does not understand her actions led to the loss of custody
                    of her older two children. She supports [Father]’s
                    perceptions that she and her husband are being treated
                    unfairly because they hold Nazi views, rather than
                    examining her own behaviors and actions, which caused
                    her children to be placed in DSS custody.

       Whether another juvenile has been subjected to neglect by an adult who resides in

       the home is a relevant factor, and here, uncontested findings demonstrate that the

       “parents’ older two children, ages one and two, are presently in the custody of the

       Stokes County Department of Social Services.” Further, the court’s uncontested

       findings demonstrate Grace faced a substantial risk of neglect if placed back into the

       custody of her parents at the time of the adjudication. Therefore, the clear and

       convincing evidence and the unchallenged findings of fact support the conclusion of

       law that Grace is a neglected juvenile at risk of future neglect.

                                       III.     Conclusion

¶ 35         Based on the reasoning above, we hold that the clear and convincing evidence

       in the record supports the trial court’s adjudicatory findings of fact and that the

       uncontested findings of fact and evidence support the trial court’s conclusion that

       Grace is a neglected juvenile at risk of future neglect. Therefore, we affirm the trial

       court’s order adjudicating Grace as a neglected juvenile.

             AFFIRMED.
                        IN RE G.W.

                      2022-NCCOA-784

                     Opinion of the Court



Judges TYSON and CARPENTER concur.